Citation Nr: 0705235	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the January 1988 rating decision that denied service 
connection for a low back disability, now claimed as 
spondylolisthesis with severe degenerative joint narrowing.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
spondylolisthesis with severe degenerative joint narrowing.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 1977 
and from August 1977 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

Although the February 2003 rating decision and April 2004 
Statement of the Case reflect that the RO addressed the 
threshold matter of new and material evidence, the Board 
itself must make a determination as to whether evidence is 
new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.

The issues of whether there was CUE in the January 1988 
rating decision that denied service connection for a low back 
disability and entitlement to service connection for 
spondylolisthesis with severe degenerative joint narrowing, a 
bilateral knee disorder, and a cervical spine disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disorder and bilateral knee impairment in a January 1988 
rating decision.  The veteran did not appeal.

2.  The evidence received since the RO's January 1988 rating 
decision is relevant and probative of the issues at hand.


CONCLUSION OF LAW

The evidence submitted since the January 1988 rating decision 
is new and material and the claims for service connection for 
a low back disorder and bilateral knee impairment are 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a low back 
disorder and bilateral knee impairment.  He essentially 
contends that service connection for his low back and 
bilateral knee impairment is warranted because he developed 
low back and bilateral knee disabilities during his period of 
active duty service and he continues to experience such 
disabilities.  

The record reflects that, in a January 1988 rating decision, 
the RO denied service connection for spondylolisthesis on the 
basis that this is a constitutional developmental 
abnormality.  The RO also denied service connection for a 
bilateral knee disability on the basis that a chronic knee 
disability was not shown in service.  This decision is final 
because the veteran did not appeal within one year of 
receiving notification.  

Thereafter, in connection with a request to reopen his 
claims, received in June 2002, VA received additional VA 
outpatient treatment records and a January 2004 report of VA 
spine examination.  This medical evidence reflects continued 
treatment for recurrent back and bilateral knee complaints.  
The January 2004 VA examination report includes the opinion 
that the veteran's low back condition, spondylolisthesis, is 
considered congenital; however, the veteran sustained a low 
back injury in service which most likely aggravated his back 
condition, causing progressive degeneration and deterioration 
of the lumbosacral spine.  This examination report further 
notes the veteran's history of bilateral knee complaints and 
provides a diagnosis of bilateral knee patella Alta with 
early patellofemoral syndrome.  

Additionally, written communication from the veteran, 
received in April 2003, includes his contention that he 
received treatment for bilateral knee injuries in service and 
he continues to received treatment for his bilateral knee 
disability; thus, his bilateral knee disorder is chronic.

The Board believes that these communications bear 
substantially upon the specific matters under consideration 
as they relate to unestablished facts (whether a low back 
disorder and bilateral knee impairment were incurred in or 
aggravated during service) necessary to substantiate the 
claims and raise a reasonable possibility of substantiating 
the claims.  Accordingly, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claims of entitlement to service connection for a low back 
disorder and bilateral knee impairment.  To this extent only, 
the benefits sought on appeal are granted.

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  However, on 
review, it is determined that the veteran's claims must be 
remanded for additional development prior to further 
adjudication by the Board.  See 38 C.F.R. § 3.159(c).

Finally, it is noted that review of the claims folder reveals 
compliance with the duties to assist and notify.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Nevertheless, 
in the event that any defect in notice or assistance is 
found, the Board emphasizes that, given the favorable 
disposition of the appeal, such defect does not result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).



ORDER

As new and material evidence has been received, the claims 
for service connection for a low back disorder and bilateral 
knee impairment are reopened.  To this extent, the appeal is 
granted.


REMAND

Although the veteran's claims of entitlement to service 
connection for a low back disorder and bilateral knee 
impairment have been reopened; before addressing the merits 
of these claims, the Board finds that additional development 
is required.

Review of the claims file reflects that, although the 
February 2003 rating decision and April 2004 statement of the 
case indicate that the veteran's service medical records from 
his first period of service, starting in June 1974, had been 
considered in connection with the RO determination, such 
service medical records are not associated with the claims 
file which was transferred to the Board in connection with 
this appeal.  Specifically, the service medical records 
available for review by the Board are from his second period 
of active duty service and are dated from April 1978 to July 
1986.  

The veteran has indicated that private treatment records 
which VA had requested but had been unable to obtain should 
be requested from the Law Offices of R. Scott Isles, address 
provided in the April 2003 notice of disagreement from the 
veteran.  

Additionally, the veteran's September 1988 Report of Medical 
History in connection with his reserve service examination, 
reflects that he sustained "compression fracture vertebrae" 
in May 1988 as a result of a motor vehicle accident and that 
he was treated at Waldley Regional Medical Center in Texas.  
These records have not been requested and are not available 
for review.  

Accordingly, the service medical records from the veteran's 
first period of service from June 1974 to June 1977, medical 
records from the Law Offices of R. Scott Isles, and from 
Waldley Regional Medical Center must be obtained and 
associated with the claims file.  

The veteran was afforded a VA spine examination in January 
2004.  As noted above, this examination report includes the 
opinion that the veteran's low back condition, 
spondylolisthesis, is considered congenital; however, the 
veteran sustained a low back injury in service which most 
likely aggravated his back condition, causing progressive 
degeneration and deterioration of the lumbosacral spine.  In 
addition, the examiner concluded that it is at least as 
likely as not that this condition is not related to the 
veteran's military service.  

The Board finds that the remarks and conclusion contained in 
this examination report are inconsistent and require 
clarification.  

In this regard, it is noted that congenital or developmental 
defects are not "diseases or injuries" within the meaning 
of applicable statutes and regulations.  38 C.F.R. 
§ 3.303(c).  However, service connection may be granted for 
congenital or hereditary diseases, if initially manifested in 
or aggravated by service.  VAOPGCPREC 82-90 (July 18, 1990); 
VAOPGCPREC 67-90 (July 18, 1990).  In this respect, if the 
veteran's spondylolisthesis is a congenital disorder as 
indicated by the January 2004 VA examiner, then it would 
appear that by its inherent nature the spondylolisthesis must 
have pre-existed service.  VAOPGCPREC 82-90.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).

Inasmuch as the January 2004 VA examiner stated that the 
veteran's spondylolisthesis is congenital in nature, i.e., it 
pre-existed service, the Board finds that, once the above 
service medical records are obtained from the veteran's 
earlier service, the veteran should once again be examined 
and his claims file reviewed for an opinion as to whether the 
veteran's congenital spondylolisthesis is a disease or a 
defect, and if it is a disease, did it undergo an increase in 
severity during service beyond the natural progression of the 
disorder, i.e., was it aggravated by service.

In addition, inasmuch as the veteran's claim with respect to 
service connection for a bilateral knee disorder has been 
reopened and additional relevant evidence has been received, 
the Board finds that a VA examination addressing the nature 
and etiology of the veteran's bilateral knee disorder based 
on a review of his claims file, to include his service 
medical records, is "necessary" under 38 U.S.C.A. 
§ 5103A(d) and the recent decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (holding that the Secretary's 
obligations under section 5103A to provide a claimant with a 
medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some 
casual connection between his disability and his military 
service").

With respect to the issue of service connection for a 
cervical spine disorder, it is noted that the veteran 
complained of chest pain and underwent X-ray examination of 
the cervical spine in service.  VA outpatient treatment 
records show that magnetic resonance imaging (MRI) of the 
cervical spine was obtained in connection with the veteran's 
history of neck pain and showed very mild bilateral foraminal 
narrowing.  The examiner noted that the extruded disc C5-C6 
centrally on the left is the source of the veteran's shoulder 
pain.  Inasmuch as service connection is presently in effect 
for postoperative left shoulder dislocation, the Board finds 
that a remand is required to secure a medical examination 
concerning the proper diagnosis and etiology of the veteran's 
cervical spine disorder.

Appellate consideration of the claim for CUE is deferred 
pending receipt of the service medical records for the 
veteran's first period of service and the additional 
treatment reports identified above.  

Accordingly, this case is REMANDED as follows:

1.  The veteran's service medical records 
dated prior to April 1978 should located 
and associated with his claims file.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
back and knee complaints since his 
discharge from active duty service in 
1986.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

The attention of the RO is specifically 
directed to copies of records from 
Waldely Regional Medical Center in Texas.  

3.  The RO should make arrangements to 
obtain medical records, to include 
administrative and medical records 
relating to any Worker's Compensation 
claim, available from the Law Offices of 
R. Scott Isles, address provided in April 
2003 notice of disagreement from the 
veteran.

4.  The veteran should be afforded a VA 
examination to identify the nature, 
extent, and etiology of his lumbar spine, 
cervical spine, and bilateral knee 
disorders.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with this 
examination.  All indicated testing, to 
include radiological studies, should be 
completed.  Thereafter, the examiner 
should render an opinion as to the 
following:  

a) Is the veteran's congenital 
spondylolisthesis a disease or a defect?  

b) If the veteran's spondylolisthesis is 
a disease, whether it is as least as 
likely as not that the veteran's 
spondylolisthesis was aggravated by 
service.  In this regard, any such 
opinion should state whether there was an 
increase in severity during any period of 
military service and whether such 
increase was beyond the natural 
progression of the disease.  The examiner 
should review and comment upon the 
findings of the January 2004 VA spine 
examination.  

c) Whether it is at least as likely as 
not that a current bilateral knee 
disorder is related to the veteran's 
active duty service from June 1974 to 
June 1977 and from August 1977 to July 
1986.

d) Whether it is at least as likely as 
not that a current cervical spine 
disorder is related to the veteran's 
active duty service from June 1974 to 
June 1977 and from August 1977 to July 
1986 or whether it is secondary to his 
service-connected left shoulder disorder.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the report should so state.  
Any opinion provided should include an 
explanation.

5.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal, to 
include consideration of the evidence 
added to the record subsequent to the 
April 2004 and July 2004 statements of 
the case.  If the dispositions remain 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


